
	

113 HR 5515 IH: Elder Justice Reauthorization Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5515
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. King of New York (for himself, Mr. Bishop of New York, Mr. Grayson, Ms. Kaptur, Mr. Honda, Mr. Blumenauer, Ms. Schakowsky, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Elder Justice Act of 2009.
	
	
		1.Short titleThis Act may be cited as the Elder Justice Reauthorization Act.
		2.FindingsCongress finds the following:
			(1)According to the American Journal of Public Health, at least 10 percent of older Americans
			 experience elder abuse.
			(2)Victims of elder financial abuse are estimated to lose at least $2.9 billion a year.
			(3)Victims of elder abuse are three times more likely to end up in a hospital and four times more
			 likely to end up in a nursing home than nonvictims.
			(4)Adult protective services which operate in all 50 States to help prevent elder abuse and
			 investigate cases have no dedicated Federal funding or any designated
			 Federal agency home.
			(5)Underreporting of elder abuse cases, especially financial abuse, remains a major issue combined
			 with a dearth of comprehensive and reliable data which collectively leads
			 to a vast underestimation of the real amount of elder abuse in the Nation.
			(6)Differences in State laws and practices in the areas of abuse, neglect, and exploitation of older
			 adults lead to significant disparities in prevention, protective and
			 social services, treatment systems, and law enforcement, and lead to other
			 inequities.
			(7)Starting with the 1974 enactment of the Child Abuse Prevention and Treatment Act, the Federal
			 Government has played an important role in promoting research, training,
			 public safety, data collection, the identification, development, and
			 dissemination of promising health care, social, and protective services,
			 and law enforcement practices, relating to child abuse and neglect,
			 domestic violence, and violence against women. The Federal Government
			 should promote similar efforts and protections relating to elder abuse,
			 neglect, and exploitation.
			(8)The Federal Government should provide leadership to assist States and communities in their efforts
			 to prevent elder abuse, including the promotion of coordinated planning
			 between all levels of government and nongovernment entities and generating
			 and sharing knowledge relevant to protecting elders.
			(9)The problem of elder abuse, neglect, and exploitation requires a comprehensive approach that—
				(A)recognizes the statutory role of State and local adult protective services and long-term care
			 ombudsman programs to respond to elder abuse;
				(B)integrates the work of health, legal, and social service agencies and organizations;
				(C)emphasizes the need for prevention, detection, reporting, investigation, assessment and treatment,
			 and prosecution of elder abuse, neglect, and exploitation at all levels of
			 government;
				(D)ensures that sufficient numbers of properly trained personnel with specialized knowledge are in
			 place to treat, assess, and provide services related to elder abuse,
			 neglect, and exploitation, and carry out elder protection duties;
				(E)ensures there is cultural competency to address the unique needs of a diverse older adult
			 population with respect to elder abuse; and
				(F)balances an elder’s right to self-determination with society’s responsibility to protect elders.
				(10)The future well-being of millions of older adults may be challenged by elder abuse and a
			 coordinated and comprehensive Federal response is needed. Elder abuse
			 prevention is a sound investment that can produce savings to the Medicare
			 and Medicaid programs in the future.
			(11)A victim of elder abuse is never the same after being victimized.
			3.Reauthorization of the Elder Justice Act of 2009
			(a)Amendments to the Social Security Act
				(1)Each of the following provisions of the Social Security Act is amended by striking 2014 and inserting 2019:
					(A)Section 2024(2) (42 U.S.C. 1397k–3(2)).
					(B)Section 2042(a)(2) (42 U.S.C. 1397m–1(a)(2)).
					(C)Section 2042(b)(5) (42 U.S.C. 1397m–1(b)(5)).
					(D)Section 2042(c)(5) (42 U.S.C. 1397m–1(c)(5)).
					(E)Section 2043(b)(2) (42 U.S.C. 1397m–2(b)(2)).
					(2)Each of the following provisions of the Social Security Act is amended by striking and 2014 and inserting through 2019:
					(A)Section 2031(f)(3) (42 U.S.C. 1397l(f)(3)).
					(B)Section 2041(d)(3) (42 U.S.C. 1397m(d)(3)).
					(C)Section 2043(a)(2)(C) (42 U.S.C. 1397m–2(a)(2)(C)).
					(3)Section 2045 of the Social Security Act (42 U.S.C. 1397m–4) is amended by striking October 1, 2014 and inserting 2 years after the completion of grants made to States under section 2042.
				(b)Amendments to the Patient Protection and Affordable Care ActSection 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)) is
			 amended in each of paragraphs (1)(C) and (2)(C), by striking 2014 and inserting 2019.
			
